Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Peter Fasse on 5/27/21.
The application has been amended as follows:
Claims 1, 20, and 23 have been amended as annotated below:
(Currently Amended) A punching tool for a punching machine for cutting off material from a plate-shaped workpiece and for reducing a linear dimension of the material cut off from the workpiece, the punching tool comprising an elongated upper tool part and an elongated lower tool part that when mounted in a punching machine are arranged to move relative to each other in a punching direction, wherein: the elongated upper tool part comprises a first upper cutting edge and the lower tool part comprises a lower cutting edge, wherein the first upper cutting edge comprises two narrow side cutting edges and two elongated side cutting edges of the elongated upper tool part to delimit an upper cutting face and the lower cutting edge comprises side edges of the elongated lower tool part to delimit a lower cutting face, wherein the first upper cutting edge and the lower cutting edge are arranged opposite to each other, respectively, so that a material is cut off from the workpiece by the respective entire upper cutting face from the sharp cutting tip of one of the two elongated side cutting edges to the sharp cutting tip of the other elongated side cutting edge, and extending parallel to the two narrow side cutting edges of the upper cutting face, the second upper cutting edge is adapted to first contact the material to be cut off from the workpiece and cut an inner area of a contour of the material to be cut off from the workpiece into two parts, each part still being connected to the workpiece, and at least one of the narrow side cutting edges and at least one of the elongated side cutting edges of the first upper cutting edge are adapted to thereafter cut the two parts from the workpiece and separate the cut off material into two separate parts that each have a reduced linear dimension than the entire material cut off from the workpiece, in one punching stroke; and a distance (A) between the upper cutting face and the lower cutting face in a direction parallel to the punching direction, increases linearly along both of the portions of each of the two elongated side cutting edges of the first upper cutting edge from a smallest distance (A) at the sharp cutting tip  to a larger distance[s] (A) at the two narrow side cutting edges of the upper cutting face.
20. (New) A punching tool for a punching machine for cutting off material from a plate-shaped workpiece and for reducing a linear dimension of the material cut off from the workpiece, the entirely across the upper cutting face from the sharp cutting tip of one of the two elongated side cutting edges to the sharp cutting tip of the other elongated side cutting edge, and extending parallel to the two narrow side cutting edges of the upper cutting face, the second upper cutting edge is adapted to first contact the material to be cut off from the workpiece and cut an inner area of a contour of the material to be cut off from the workpiece into two parts, each part still being connected to the workpiece, and at least one of the narrow side cutting edges and at least one of the elongated side cutting edges of the first upper cutting edge are adapted to thereafter cut the two parts from the workpiece and separate the cut off material into two separate parts that each have a reduced linear dimension than the entire 

23. (New) A punching tool for a punching machine for cutting off material from a plate-shaped workpiece and for reducing a linear dimension of the material cut off from the workpiece, the punching tool comprising an elongated upper tool part and an elongated lower tool part that when mounted in a punching machine are arranged to move relative to each other in a punching direction, wherein: the elongated upper tool part comprises a first upper cutting edge and the lower tool part comprises a lower cutting edge, wherein the first upper cutting edge comprises two narrow side cutting edges and two elongated side cutting edges of the elongated upper tool part to delimit an upper cutting face and the lower cutting edge comprises side edges of the elongated lower tool part to delimit a lower cutting face, wherein the first upper cutting edge and the lower cutting edge are arranged opposite to each other, respectively, so that a material is cut off from the workpiece by the respective first upper cutting edge and the lower cutting edge upon a punching stoke; the two elongated side cutting edges of the first upper cutting edge are each partitioned into two portions by a transition region comprising a discontinuity in the form of a sharp cutting tip, wherein the discontinuity of the sharp cutting tip comprises a triangular cross-section with sides having an angle that is steeper than an angle of the two portions of the elongated side cutting edges on either side of the discontinuity when entirely across the upper cutting face from the sharp cutting tip of one of the two elongated side cutting edges to the sharp cutting tip of the other elongated side cutting edge, and extending parallel to the two narrow side cutting edges of the upper cutting face, the second upper cutting edge is adapted to first contact the material to be cut off from the workpiece and cut an inner area of a contour of the material to be cut off from the workpiece into two parts, each part still being connected to the workpiece, and at least one of the narrow side cutting edges and at least one of the elongated side cutting edges of the first upper cutting edge are adapted to thereafter cut the two parts from the workpiece and separate the cut off material into two separate parts that each have a reduced linear dimension than the entire material cut off from the workpiece, in one punching stroke; and a distance (A) between the upper cutting face and the lower cutting face in a direction parallel to the punching direction increases non-linearly along the two portions of each of the two elongated side cutting edges of the first upper cutting edge from a smallest distance (A) at the sharp cutting tip to larger distances (A) at the two narrow side cutting edges of the upper cutting face, wherein the two portions of each of the two elongated side cutting edges adjacent to the sharp cutting tip comprise a convex shape in the direction parallel to the punching direction.

Allowable Subject Matter
Claims 1, 17-18 and 20-25 are allowed.
Election/Restrictions    
Claims 20-25 were previously withdrawn as drawn to a non-elected invention.  However since these claims comprise allowable subject matter, as these claims are now amended depend from a now elected parent claim they are hereby rejoined/allowed.
Claims 1, 17-18, and 20-25 are allowable. The restriction requirements of claims 20-25 as set forth in the Office action mailed on 02/09/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 02/09/2021 has been withdrawn and claims 20-25 are no longer withdrawn from consideration because the claim(s) requires all the subject matter as amended of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Oishi (20060107721) which teaches various aspects of a punching tool and method of use of such a punch/punching tool having the features as set forth in the claims and noted in the previous Office action mailed on 2/9/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the second upper cutting edge extends entirely across the upper cutting face from the sharp cutting tip of one of the two elongated side cutting edges to the sharp cutting tip of the other elongated side cutting edge, and extending parallel to the two narrow side cutting edges of the upper cutting face.  Furthermore, none of the other cited/relevant references by 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        06/04/2021